Citation Nr: 1030154	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a right 
shoulder disorder.

2.  Entitlement to service connection for Bell's palsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran originally perfected an appeal involving additional 
issues of entitlement to service connection for coronary artery 
disease with congestive heart failure and cardiomyopathy, sleep 
apnea, hypertension, and an eye disorder in December 2007.  
Thereafter, he submitted a statement in April 2008 wherein he 
specifically limited his appeal to the two issues identified on 
the title page.  The Board finds that the Veteran's 
correspondence of April 2008 was a proper withdrawal of the 
issues previously noted as on appeal and as reflected in the 
statement of the case issued in December 2007.  See 38 C.F.R. 
§ 20.204 (2009).  

Accordingly, the Board will only consider the issues of whether 
new and material evidence has been received sufficient to reopen 
a claim for service connection for a right shoulder disorder and 
entitlement to service connection for Bell's palsy in its 
appellate review.  

The Veteran testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge in May 2010.  A copy of the 
transcript of that hearing is included in the claims folder.

The issues of entitlement to service connection for a right 
shoulder disorder and Bell's palsy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1992 rating action, the RO denied 
service connection for a right shoulder disorder.  

2.  Evidence received since the August 1992 rating action raises 
a reasonable possibility of substantiating the claim for service 
connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The August 1992 denial of service connection for a right 
shoulder disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  The evidence received since the August 1992 rating action is 
new and material, and the claim for service connection for a 
right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, including organic diseases of the nervous system, may 
be presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  

The Veteran served on active duty from August 1986 to May 1992.  
He submitted his original claim for service connection for a 
right shoulder disorder in June 1992.  At that time he claimed 
that he had suffered an injury to his right shoulder in service.  
He maintained that it was the result of a motor vehicle accident 
(MVA) that occurred in 1987.  He gave a specific date of August 
15, 1987.  He reported treatment for his injury at Darnall Army 
Hospital, Fort Hood, Texas.  

The Veteran was scheduled for a VA examination but failed to 
report.  His claim was denied by way of a rating decision dated 
in August 1992.  The rating decision noted that the Veteran's 
service treatment records (STRs) reported one-time treatment for 
a right shoulder sprain in March 1992.  There was no evidence of 
a chronic condition, and no x-rays were made.  The Veteran was 
provided notice of the rating action, and his appellate rights, 
in August 1992.

The Veteran failed to initiate an appeal, and the August 1992 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  As a result, service 
connection for a right shoulder disorder may now be considered on 
the merits only if new and material evidence has been received 
since the time of the last final denial.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1992 rating 
action consisted of the Veteran's claim and his STRs.  As noted 
in the rating decision, the STRs covered a period from April 1990 
to March 1992.  There were no treatment records relating to the 
period of service from August 1986 to April 1990.  

A review of the available STRs reflects that the Veteran was 
treated for a right shoulder sprain in March 1992, just prior to 
his release from active duty.  There was no indication of trauma 
associated with the pain, but no explanation for the sprain was 
provided.  

The Veteran's separation physical examination was dated January 
8, 1991; however, the Board believes this was in error and the 
correct date would have been January 8, 1992.  It would appear 
that a common error of putting down the wrong year at the 
beginning of a new year was made in this case.  This perception 
is furthered by the facts that the Veteran had a chest x-ray as 
part of his separation examination and that the report was dated 
in January 1992.  He also had laboratory studies dated January 8, 
1992.  

The Veteran indicated that he had a history of a painful or 
"trick" shoulder on his Report of Medical History from January 
1991 [sic].  There was no follow-up to this indication on the 
form by the medical examiner.  This was two months prior to his 
treatment for a right shoulder sprain in March 1992.

The evidence added to the claims folder since the rating action 
of August 1992 consists of private treatment records dated from 
August 2006 to October 2006, VA treatment records dated in March 
1993, and from July 2006 to April 2008, VA examination reports 
dated in September 2007, and testimony from the Veteran at the 
May 2010 hearing.

All of the evidence is new to the record.  However, the private 
treatment records are not material as they pertain to assessment 
and treatment of the Veteran's cardiac-related symptoms.  The VA 
treatment records do contain several entries where the Veteran 
reported having right shoulder pain.  The September 2007 VA eye 
examination is not relevant to the right shoulder issue and is 
not material.

The Veteran was afforded a VA examination to evaluate his right 
shoulder complaints in September 2007.  The report noted that the 
Veteran gave the same history as before of an injury to the right 
shoulder in the 1980's while stationed at Fort Hood.  The Veteran 
reported continued symptoms since that time and symptoms that had 
worsened over time.  An x-ray of the right shoulder was 
interpreted to show acromioclavicular (AC) arthrosis.  The 
physical examination showed some limitation of motion of the 
right shoulder.  The examiner's diagnosis was traumatic 
degenerative joint disease (DJD) of the right shoulder with 
residuals.  The examiner did not provide an opinion about a 
possible nexus to service.

The VA treatment records, along with the VA orthopedic 
examination represent material evidence.  The evidence 
establishes the existence of a current disability, traumatic DJD 
with limitation of motion.  The STRs document an injury by way of 
a right shoulder sprain in March 1992.  The RO previously 
determined in 1992 that this was an acute instance and that there 
was no current disability.  The Veteran's history of injury in 
service in the 1980's was consistent with his initial claim, a 
claim that was brought at the time of his release from active 
duty.  The Veteran's STRs note a history of a shoulder problem 
even before the March 1992 treatment for a sprain.  The Veteran's 
testimony provided specific information about the MVA in service 
and his treatment at the base hospital.  

The Board finds that the evidence is new and material as it 
relates to a previously unestablished fact of a current 
disability, and, considered with the evidence already of record, 
it raises a reasonable possibility of substantiating the claim.  
Thus, the Veteran's claim for service connection for a right 
shoulder disorder is reopened.


ORDER

New and material sufficient to reopen a claim for service 
connection for a right shoulder disorder having been received, 
the appeal is granted to this extent.


REMAND

As noted, the Veteran's STRs only covered a period from April 
1990 to March 1992; however, the Veteran served on active duty 
from August 1986 to May 1992.  Moreover, he has alleged 
involvement in a MVA in August 1987 that resulted in an injury to 
his right shoulder and treatment at the base hospital.

The STRs do contain dental records and a history of immunizations 
that date back to 1986, but there are no medical treatment 
entries dated prior to April 1990.  If the Veteran was treated 
for his injury in the MVA, as he has maintained, there should be 
records relating to that treatment.  

The Board notes that the Veteran's DD 214 shows that he 
reenlisted in August 1989.  It is possible that his medical 
treatment records for the period from August 1986 to August 1989 
may have been sent to the National Personnel Records Center 
(NPRC), or another records repository, at that time.  In any 
event, efforts must be made to locate any possible outstanding 
treatment records dating back to August 1986, to include records 
from Darnall Army Hospital at Fort Hood.

The above records are needed for both issues on appeal.  

With regard to the Veteran's Bell's palsy in particular, his 
available STRs are negative for any diagnosis of the disorder.  
The Veteran does not maintain that it manifested itself in 
service but within a year after service.

The Board notes that Bell's palsy is "paresis or paralysis, 
usually unilateral, of the facial muscles, caused by dysfunction 
of the 7th cranial nerve; probably due to a viral infection; 
usually demyelinating in type."  STEDMAN'S MEDICAL DICTIONARY 
1310 (27th ed. 2000).

Associated with the claims folder is a VA outpatient record from 
March 1993 that recorded the Veteran's complaints that the left 
side of his face did not function.  The Veteran complained of a 
one week period of facial drooping.  The entry further noted that 
the Veteran reported he had been diagnosed with Bell's palsy by 
his company physician a week earlier.  He was prescribed 
medication but did not fill the prescription.  He continued to 
complain of facial drooping with headaches and mild pain behind 
his left ear.  The assessment was Bell's palsy.  The Veteran was 
prescribed Prednisone on a tapering dose basis.

The private and VA medical treatment records from 2006 to 2008 do 
not contain a diagnosis of Bell's palsy.  However, the Veteran 
did have a number of complaints of headaches, and eye problems.  
There is a VA outpatient entry from January 4, 2007, where the 
Veteran was noted to complain of "sore throat" or "ache" from 
behind the ears down to the front of his neck.  He said that this 
had been going on for as long as he could remember.  It would go 
away after a couple of weeks, and then come back.

The evidence of record clearly establishes a diagnosis of Bell's 
palsy within a year after service.  The same evidence does not 
reflect a repeat diagnosis at any time thereafter.  However, the 
treatment records do record some symptoms that were similar in 
nature to those attributed to Bell's palsy in March 1993.  The 
main symptom of facial drooping has not been noted. 

The Veteran also testified to having headaches.  He also 
testified as to having problems with drinking and swallowing.  He 
did not seek treatment at those times.  

The Board is not competent to assess whether the symptoms 
reported by the Veteran, particularly as noted in the January 
2007 VA treatment entry and in his testimony, represent a 
continuation of his Bell's palsy or can be attributed to another 
cause.  An examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The RO 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

The Veteran should be asked to provide 
information regarding the diagnosis of 
Bell's palsy by his company physician, as 
noted in the March 1993 VA record, and 
whether there may be any records available 
from that employer.

2.  The RO should attempt to secure all of 
the Veteran's STRs, particularly for the 
period from 1986 to 1990.  The efforts 
should include seeking treatment records 
regarding the August 1987 MVA from Darnall 
Army Hospital or any other location where 
the records may have been forwarded.

3.  Upon completion of the above 
development, the Veteran should be afforded 
a VA examination to evaluate his claim for 
service connection for a right shoulder 
disorder.  The claims folder and a copy of 
this remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The results 
of such must be included in the examination 
report.

The examiner is requested to identify any 
and all disorders relating to the right 
shoulder.  The examiner is also requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed right shoulder disorder 
is directly related to the Veteran's 
military service.  A complete rationale for 
any opinion expressed must be provided.

4.  The Veteran should also be afforded a 
VA examination in regard to his claim for 
service connection for Bell's palsy.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  The results of such must be 
included in the examination report.

The examiner is requested to: 1) state 
whether Bell's palsy is considered to be an 
organic disease of the nervous system; 2) 
state whether the evidence demonstrates the 
presence of Bell's palsy at any time during 
the pendency of this claim (April 2007 to 
the present); and 3) if there is current 
evidence of Bell's palsy, is it related to 
the Bell's palsy diagnosed in March 1993 or 
to the Veteran's military service.  A 
complete rationale for any opinion 
expressed must be provided.

5.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issues of entitlement to 
service connection for a right shoulder 
disability and for Bell's palsy.  If any 
benefit sought is not granted, the Veteran, 
and his representative, should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


